                                             Case 5:19-cv-06649-BLF Document 12 Filed 05/05/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            MICHAEL MAX VALADEZ,
                                  11                                                      Case No. 19-06649 BLF (PR)
                                                        Petitioner,
                                  12                                                      ORDER TO SHOW CAUSE
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14        SCOTT FRAUENHEIM, Warden,
                                  15                   Respondent.
                                  16

                                  17

                                  18           Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254, challenging his state conviction in Alameda County
                                  20   Superior Court. Dkt. No. 1. The Court requested Respondent to file notice regarding the
                                  21   timeliness of this action. Dkt. No. 29. On April 16, 2020, Respondent filed notice that a
                                  22   motion to dismiss on untimeliness grounds appears to be unwarranted. Dkt. No. 10.
                                  23   Accordingly, this matter shall proceed to briefing.
                                  24

                                  25                                           DISCUSSION
                                  26   I.      Standard of Review
                                  27           This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  28   in custody pursuant to the judgment of a State court only on the ground that he is in
                                             Case 5:19-cv-06649-BLF Document 12 Filed 05/05/20 Page 2 of 4




                                   1   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                   2   § 2254(a).

                                   3           It shall “award the writ or issue an order directing the respondent to show cause

                                   4   why the writ should not be granted, unless it appears from the application that the applicant
                                       or person detained is not entitled thereto.” Id. § 2243.
                                   5
                                       II.     Legal Claims
                                   6
                                               Petitioner claims the following grounds for habeas relief: (1) the admission of the
                                   7
                                       victim’s preliminary hearing testimony and his statements to the police violated
                                   8
                                       Petitioner’s right to confrontation under the Sixth Amendment; (2) there was insufficient
                                   9
                                       evidence to support the gang enhancement; and (3) “the appellate court denied his
                                  10
                                       federally protected procedural due process safeguard’s [sic] in redressing his claims.” Dkt.
                                  11
                                       No. 1 at 5. Liberally construed, claims 1 and 2 are cognizable under § 2254 and merit an
                                  12
Northern District of California




                                       answer from Respondent.
 United States District Court




                                  13
                                               With respect to the third claim, it must be dismissed for failure to state a cognizable
                                  14
                                       claim. On direct appeal, Petitioner raised claims 1 and 2 above, and the state appellate
                                  15
                                       court rejected the claims on the merits and affirmed the judgment. Dkt. No. 1 at 19-31.
                                  16   Petitioner filed a habeas petition in the California Supreme Court, challenging the state
                                  17   appellate courts’ decision on direct appeal. Id. at 33-39. The high court dismissed the
                                  18   petition without prejudice “to filing a motion in the trial court pursuant to Penal Code
                                  19   section 1203.01. (See In re Cook (2019) 7 Cal.5th 439.).” Id. at 32. Petitioner is now
                                  20   asserting that the appellate court’s failure to grant him the same sort of “relief” as that
                                  21   granted by the state high court amounts to a constitutional violation. He is mistaken. The
                                  22   “relief” granted by the state high court was based purely on state law. A petitioner may
                                  23   not “transform a state-law issue into a federal one merely by asserting a violation of due
                                  24   process.” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996). Even if the state

                                  25   appellate court erred by overlooking a procedure available to Petitioner under state law, the

                                  26   Supreme Court has repeatedly held that federal habeas writ is unavailable for violations of

                                  27   state law or for alleged error in the interpretation or application of state law. See

                                  28                                                  2
                                          Case 5:19-cv-06649-BLF Document 12 Filed 05/05/20 Page 3 of 4




                                   1   Swarthout v. Cooke, 562 U.S. 216, 219 (2011); Estelle v. McGuire, 502 U.S. 62, 67-68

                                   2   (1991); Engle v. Isaac, 456 U.S. 107, 119 (1982); Peltier v. Wright, 15 F.3d 860, 861-62

                                   3   (9th Cir. 1994); see, e.g., Little v. Crawford, 449 F.3d 1075, 1082 (9th Cir. 2006) (claim

                                   4   that state supreme court misapplied state law or departed from its earlier decisions does not
                                       provide a ground for habeas relief). It also is unavailable for alleged error in the state post-
                                   5
                                       conviction review process, Franzen v. Brinkman, 877 F.2d 26, 26 (9th Cir. 1989), cert.
                                   6
                                       denied, 493 U.S. 1012 (1989), or violations of the state constitution, Hinman v. McCarthy,
                                   7
                                       676 F.2d 343, 349 & n.2 (9th Cir. 1982). Accordingly, claim 3 is DISMISSED for failure
                                   8
                                       to state a claim. This matter shall proceed solely on claims 1 and 2 above.
                                   9

                                  10
                                                                                 CONCLUSION
                                  11
                                              For the foregoing reasons and for good cause shown,
                                  12
Northern District of California
 United States District Court




                                              1.     Respondent shall file with the court and serve on Petitioner, within ninety
                                  13
                                       (90) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                  14
                                       the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                  15
                                       should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                  16
                                       of all portions of the state trial record that have been transcribed previously and that are
                                  17
                                       relevant to a determination of the issues presented by the petition.
                                  18
                                              If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  19
                                       the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  20
                                       answer.
                                  21
                                              2.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  22
                                       answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  23
                                       Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  24
                                       and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  25
                                       eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  26
                                       on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  27

                                  28                                                  3
                                           Case 5:19-cv-06649-BLF Document 12 Filed 05/05/20 Page 4 of 4




                                   1            3.       It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                   2   that all communications with the Court must be served on Respondent by mailing a true
                                   3   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                   4   parties informed of any change of address by filing a separate paper captioned “Notice of
                                   5   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                   6   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                   7   Federal Rule of Civil Procedure 41(b).
                                   8            IT IS SO ORDERED.
                                   9   Dated: _May 5, 2020__________                         ________________________
                                                                                             BETH LABSON FREEMAN
                                  10
                                                                                             United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order to Show Cause
                                       PRO-SE\BLF\HC.19\06649Valadez_osc
                                  26

                                  27

                                  28                                                     4
